Citation Nr: 0935706	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-44 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected fracture residuals of the right 
great toe.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected mallet deformity of the left 
fifth toe. 

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 until 
January 1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2004, June 2004 and September 
2004 decisions of the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (the RO).   

Procedural history

In September 2003, the RO received the Veteran's claim of 
entitlement to service connection for a condition of the 
right great toe and the left fifth toe.  The April 2004 
rating decision granted the Veteran service connection for a 
right great toe disability and a left fifth toe disability.  
Noncompensable (zero percent) ratings were assigned for each 
disability.  The Veteran disagreed with disability ratings 
assigned in the April 2004 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the Veteran's substantive appeal (VA Form 9) in December 
2004.  

In May 2004, the Veteran filed a claim for entitlement to 
service connection for a right knee disability.  In a 
September 2004 rating decision, the RO denied the claim.  The 
Veteran disagreed in October 2004 and perfected an appeal in 
October 2005.  

In January 2008, the Veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the Veteran's VA claims folder.  



The claims on appeal were remanded by the Board in March 2008 
for additional evidentiary development.  This was 
accomplished, and in July 2009 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case (SSOC) which continued to deny the Veteran's claims.  
The Veteran's claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

In a July 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and service connection of a 
psychiatric disorder other than PTSD.  To the Board's 
knowledge, the Veteran did not file a notice of disagreement 
as to these denials.  Those issues are not in  appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In March 2008, the Board denied the Veteran's claims of 
entitlement to an increased disability rating for service-
connected chronic lumbosacral strain and entitlement to 
service connection for chronic dermatitis of the feet.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The Veteran's service-connected fracture residuals of the 
right great toe are manifested by subjective complaints of 
pain, clumsiness and loss of balance.

2.  The Veteran's service-connected mallet deformity of the 
left fifth toe is manifested by subjective complaints of 
pain, clumsiness and loss of balance.

3.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected fracture 
residuals of the left great toe or mallet deformity of the 
left fifth toe are so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.

4.  A preponderance of the medical and other evidence of 
record indicates that the Veteran does not currently have a 
right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
fracture residuals of the great right toe are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2008).

2.  The criteria for a an increased disability rating for 
mallet deformity of the left fifth toe have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5282 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

4.  A right knee disability was not incurred in or aggravated 
by the Veteran's military service. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable rating for his service-
connected fracture residuals of the right great toe and 
mallet deformity of the left fifth toe as well as service 
connection for a right knee condition.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in March 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain the 
Veteran's Social Security Administration (SSA) medical 
records and provide the Veteran with an examination to 
determine the nature and etiology of his claimed right knee 
disability.  The AOJ was then to readjudicate the claim.

The SSA records were obtained and associated with the claims 
folder, the Veteran was afforded and did attend a May 2009 VA 
examination, and the AMC readjudicated the claim in the July 
2009 SSOC.  Thus, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated December 1, 2003, June 18, 2004 and April 29, 2008, 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service" and increased ratings in the April 2008 
letter, requesting evidence "showing that your disability 
has gotten worse."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2003, June 2004 and April 2008 letters, whereby the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The December 2003, June 2004 and April 2008 letters further 
emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter] 

The Board notes that the December 2003, June 2004 and April 
2008 letters specifically requested of the Veteran:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision a letter from the RO dated March 20, 2006 as well as 
the aforementioned April 2008 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the March 2006 and April 2008 
letters instructed the Veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), [holding that for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  However, 
relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, National Guard records, 
VA outpatient medical records, SSA medical records and 
provided him with several VA examinations in December 2003, 
August 2007 and May 2009.  

Concerning the December 2003, August 2007 and May 2009 VA 
examinations, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The reports of these examinations reflect 
that the examiners reviewed the Veteran's complete claims 
file, to include his service medical records, past medical 
history, recorded his current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected fracture residuals of the right 
great toe  

2.  Entitlement to an increased (compensable) disability 
rating for mallet deformity of the left fifth toe  

Because these issues involve the application of similar law 
to parallel facts, the Board will address them together.

Relevant law and regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Analysis

Mittleider concerns

In addition to the Veteran's service-connected fracture 
residuals of the right great toe and mallet deformity of the 
left fifth toe, the Veteran has also been diagnosed with 
degenerative joint disease of each of the  bilateral first 
metatarsal phalangeal joints and bilateral hallux valgus.  
See e.g., a March 2004 x-ray report and the August 2007 VA 
examination report, respectively.  Those disabilities have 
not been service connected.

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the very thorough August 
2007 VA examiner adequately differentiated between the 
Veteran's service-connected and nonservice-connected 
disabilities, specifically stating "Bilateral hallux valgus 
with [degenerative joint disease] of both [metatarsal 
phalangeal joints], not related to [in-service] injuries."  
See the August 2007 VA examination report.  The August 2007 
VA examiner additionally indicated that the pain and loss of 
range of motion in the Veteran's feet was due to nonservice-
connected degenerative joint disease of his bilateral first 
metatarsal phalangeal joints and bilateral hallux valgus 
rather than his service-connected fracture residuals of the 
right great toe and mallet deformity of the left fifth toe.  

Accordingly, the medical evidence indicates that the 
Veteran's current complaints of pain and loss of range of 
motion in his feet are attributable to nonservice-connected 
degenerative joint disease of his bilateral first metatarsal 
phalangeal joints and bilateral hallux valgus.  Those 
symptoms will not be considered by the board in evaluating 
the two service-connected disabilities. 

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected right great toe disability is 
assigned a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5283 [malunion or nonunion of the 
tarsal or metatarsal bones].  See 38 C.F.R. § 4.27 [unlisted 
disabilities requiring rating by analogy will be coded first 
using the numbers of the most closely related body part and 
'99;" hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].  
See also 38 C.F.R. § 4.20 (2008) [when an unlisted condition 
is encountered it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous]. 

Similarly, The Veteran's service-connected mallet deformity 
of the left fifth toe is currently assigned a noncompensable 
rating under Diagnostic Codes 5299-5282 [hammer toe].  

Review of the relevant evidence of record demonstrates that 
the Veteran's service-connected fracture residuals of the 
right great toe presents symptomatology most congruent with 
Diagnostic Code 5283 [malunion or nonunion of the tarsal or 
metatarsal bones].   Further, the Veteran had surgery for 
mallet toe and corn removal on his left fifth toe while on 
active duty.  The surgery resulted in an infection which 
necessitated another surgery performed for middle 
phalangectomy and wire fixation of the left fifth toe.  Since 
that time, the Veteran's toe has been described as 
"floppy", and the mallet deformity is still present.  Based 
on this medical history, the Veteran's service-connected 
mallet deformity of the left fifth toe presents 
symptomatology most congruent with Diagnostic Code 5282, 
hammertoe.  

The Board notes that Diagnostic Code 5284 [foot injuries, 
other] is not most appropriate because it is a catch-all 
provision which is intended to cover a variety of foot 
disabilities.  In the present case, the Veteran's service-
connected disabilities are more accurately described by the 
specific provisions of Diagnostic Code 5283.  The Court has 
referred to "the canon of interpretation that the more 
specific trumps the general".  See Zimick v. West, 11 Vet. 
App. 45, 51 (1998) ("'a more specific statute will be given 
precedence over a more general one . . . . ") [quoting Busic 
v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).  

Therefore, the specific diagnostic codes, Diagnostic Code 
5283, which involves fracture residuals, and Diagnostic Code 
5282, hammertoe, are properly applied here, rather than the 
more general Diagnostic Code 5284.

Therefore, the Board will rate the Veteran's service-
connected fracture residuals of the right great toe under 
Diagnostic Code 5283 and the service-connected mallet 
deformity of the left fifth toe under Diagnostic Code 5282.  

Schedular rating

(i) Fracture residuals of the right great toe 

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  
A 30 percent rating is assigned for severe malunion of or 
nonunion of the tarsal or metatarsal bones.  With actual loss 
of use of the foot, a 40 percent rating is assigned. 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2008).

The words "moderate", "moderately severe" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2008).  The Board observes that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

The competent medical evidence of record reflects that the 
Veteran's service-connected fracture residuals of the right 
great toe are asymptomatic.  See the August 2007 VA 
examination report.  There is no medical evidence to the 
contrary.  
As has been discussed above, the Veteran's complaints of foot 
pain have been ascribed by competent medical evidence to 
other, non service-connected causes.  

Accordingly, the competent medical evidence of record 
reflects that the Veteran's service-connected fracture 
residuals of the right great toe are not productive of 
moderate impairment.  A compensable disability rating under 
Diagnostic Code 5283 is therefore not warranted.  Since the 
symptomatology associated with the Veteran's service-
connected fracture residuals of the right great toe do not 
meet the standard of "moderate" impairment, it is manifest 
that such are not congruent with "moderately severe" or 
"severe" disability under Diagnostic Code 5283.  

(ii) Mallet deformity of the left fifth toe

Hammer toe of all toes warrants a 10 percent rating.  
Hammertoe of a single toe warrants a noncompensable rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008).  

The competent medical evidence of record does not suggest 
that any of the Veteran's toes on his left foot exhibit 
hammer toe.  The December 2003 and August 2007 VA examination 
reports specifically note that hammertoes or other 
deformities are not present on the Veteran's left foot.  See 
the December 2003 and August 2007 VA examination reports

As with the right foot disability, the Veteran's complaints 
of left foot pain have been medically associated with non 
service-connected causes. 

Accordingly, the Board finds that the criteria for a 10 
percent disability rating under Diagnostic Code 5282 for the 
Veteran's service connected mallet deformity of the left 
fifth toe is not warranted.  



Deluca consideration

The Board has considered whether an increased disability 
ratings are warranted for the Veteran's service-connected 
disabilities based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca, supra.  The objective clinical findings of record, 
however, indicate that both of the Veteran's service-
connected disabilities are asymptomatic and thus do not cause 
any impairment or functional loss.

The Veteran has complained of pain in both feet, clumsiness 
and balance problems.  See e.g., the January 2008 VA hearing 
transcript at pages 3, 6 and 7.  

As was noted above in the Mittleider discussion, the August 
2007 VA examiner specifically stated that the Veteran's 
hallux valgus and degenerative joint disease of both feet was 
not related to his service-connected fracture residuals of 
the right great toe and/or mallet deformity of the left fifth 
toe, and indicated that that the Veteran's complaints of pain 
and limitation of motion in his feet were attributable to the 
nonservice-connected hallux valgus and degenerative joint 
disease rather than his service-connected fracture residuals 
of the right great toe and mallet toe of the left fifth toe.  
See the August 207 VA examination report.  

Both the December 2003 and August 2007 VA examination reports 
specifically noted that repetitive motion testing was 
performed and resulted in no decrease in range of motion or 
joint function in either toe.  

The record contains no clinical findings that would warrant 
an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.



Fenderson consideration

The Veteran's noncompensable disability ratings for fractures 
of the right great toe and mallet deformity of the left fifth 
toe have been assigned as of the date of service connection, 
September 26, 2003.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the competent medical evidence shows 
that throughout the appeal period, the Veteran has not 
demonstrated symptomatology warranting disability ratings for 
his service connected fracture residuals of the right great 
toe and/or mallet deformity of the left fifth toe other than 
the currently assigned noncompensable ratings.  The VA 
examination report and treatment records indicate that the 
Veteran's symptomatology resulting from his service-connected 
toe disabilities has remained stable throughout the period.  
No evidence was presented to allow for the assignment of an 
increased disability rating at any time during the period 
here under consideration.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The Veteran's contentions have 
been limited to those discussed above, 
i.e., that his disabilities are more severe than is reflected 
by the currently assigned rating. See Brannon v. West, 12 
Vet. App. 32 (1998) [while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant].  

Moreover, the Veteran has not identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  The record demonstrates 
that the Veteran has not required hospitalization as a result 
of the symptomatology related to his service-connected toe 
disabilities.  Further, the Veteran has not contended that 
his service-connected toe disabilities interfered with his 
ability to obtain and maintain employment.  In fact, the 
Veteran's SSA medical records reflect that the Veteran was 
not able to work because of several nonservice-connected 
disabilities, to include bipolar disorder, posttraumatic 
stress disorder and degenerative joint disease.  The August 
2007 VA examiner specifically stated that the Veteran's feet 
have no effect of the Veteran's usual daily activities.  
Accordingly, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's service-connected toe disabilities present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against Veteran's claims of entitlement to compensable 
disability ratings for his service-connected fracture 
residuals of the right great toe and/or mallet deformity of 
the left fifth toe.  The benefits sought on appeal are 
accordingly denied.

3.  Entitlement to service connection for a right knee 
disability.  

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

The Veteran contends that he has a right knee disability that 
is the result of his military service.

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
a right knee disability is currently present.
In its March 2008 remand, the Board specifically sought a VA 
examination to determine the nature and possible etiology of 
any diagnosed right knee disability.  The May 2009 VA 
examination report reflects a normal examination of the right 
knee.  Specifically, upon physical examination of the 
Veteran's right knee the examiner noted a "normal and 
asymptomatic [range of motion]" with no complaints of pain.  
See the May 2009 VA examination report.  

There is no competent medical evidence to the contrary.  The 
Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has current right knee disability.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

Several VA treatment records note the Veteran's subjective 
complaints of right knee pain.  See also  the VA hearing 
transcript at page 4.  However, symptoms alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, do not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

The Board further notes the Veteran's testimony that his 
right causes him to have an odd gait an that the knee often 
"locks" and "gives out", necessitating use of a leg brace 
and cane.  See the VA hearing transcript, at pages 4 and 20-
22.  However, the December 2003, August 2007 and May 2009 VA 
examination reports all noted that the Veteran's gait is 
normal and that canes, leg braces, and other walking 
assistance devices are not needed or used.  

To the extent that the Veteran himself contends that he has a 
right knee disability, it is now well-established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis.  
See Espiritu, supra.  Any such statements offered in support 
of the Veteran's claims do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Accordingly, 
the Veteran's own statements as to the existence of a right 
knee disability are not competent medical evidence and do not 
serve to establish the existence of any such disability.

In the absence of any currently diagnosed right knee 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.

Since it has not been demonstrated that the Veteran does not 
have a diagnosed right knee disability, all theories of 
service connection must fail and the Veteran's claim cannot 
be successful.  Accordingly, the Board will discuss the 
Veteran's claim no further.  The benefit sought on appeal is 
denied.  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected fracture residuals of the right great 
toe is denied.  

Entitlement to an increased (compensable) disability rating 
for mallet deformity of the left fifth toe is denied. 

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


